WAFERGEN BIO-SYSTEMS, INC.
7400 Paseo Padre Parkway
Fremont, CA 94555


December 9, 2011


Malaysian Technology Department Corporation Sdn Bhd
Level 8-9, Menara Yayasan Tun Razak
Jalan Bukit Bintang,
55100 Kuala Lumpur
Attn. Norhalim Bin Yunus


Re:           Extension of Time to Exercise Put Option and Related Matters


Dear Norhalim:


As we previously discussed, WaferGen Bio-systems, Inc. (the “Existing
Shareholder”) and WaferGen Biosystems (M) Sdn Bhd (the “Company”) are agreeable
to extending the time period in which Malaysian Technology Development
Corporation Sdn Bhd (“MTDC”) may exercise its put option as set forth in Section
11.2 of that certain Amended and Restated Shareholders’ Agreement, dated as of
December 20, 2010 (the “Shareholders’ Agreement”), by and between the Existing
Shareholder, the Company, MTDC and Prima Mahawangsa Sdn Bhd (“PMSB”) and Section
1.1 of that certain Put Agreement, dated as of December 20, 2010 (the “Series C
Put Agreement”), by and between the Existing Shareholder, the Company and
MTDC.  In connection with such extension, MTDC has agreed to certain matters as
set forth below.


This letter confirms our mutual agreement as follows:


1.           (a) The period in which MTDC may exercise its put option with
respect to Series A RCPS shares under the terms of Section 11.2 of the
Shareholders’ Agreement has been extended from December 31, 2011 to April 3,
2014.  (b) The period in which MTDC may exercise its put option with respect to
Series C RCPS shares under the terms of Section 1.1 of the Series C Put
Agreement has been extended from December 20, 2011 to April 3, 2014.


2.           The determination of the form of consideration (i.e., cash or
common stock of the Existing Shareholder) received by MTDC upon any exercise of
the put option with respect to Series A RCPS shares under the terms of Section
11.2 of the Shareholders’ Agreement, as herein amended, shall be made solely at
the discretion of the Existing Shareholder.  To the extent that the put option
is duly exercised by MTDC and the form of consideration received by MTDC upon
such exercise is common stock of the Existing Shareholder, then the number of
shares received by MTDC shall be calculated as follows:


(i) The number of shares issued to MTDC shall be equal to (x) the aggregate
amount paid by MTDC for the Series A RCPS, plus interest thereon from the date
of issuance through the exercise of the put option at the rate of 8% per annum
with yearly rests (the “Aggregate Consideration Amount”), divided by (y) 85% of
the average closing price of the Existing Shareholder’s common stock on the OTC
Bulletin Board or stock exchange on which such shares are listed at such time
during the ten-day trading period immediately prior to the date on which the
Existing Shareholder receives from MTDC the put option exercise notice (the
“Applicable Stock Price”).  MTDC shall be issued such shares within 30 days of
the date on which the Existing Shareholder receives the put option exercise
notice.


(ii) Notwithstanding clause (i) above, in the event (x) the Applicable Stock
Price is above $1.55 (as adjusted for stock splits, recapitalization,
combinations and similar transactions), then the Applicable Stock Price shall be
equal to $1.55 (as adjusted for stock splits, recapitalization, combinations and
similar transactions); and (y) the Applicable Stock Price is below $0.10 (as
adjusted for stock splits, recapitalization, combinations and similar
transactions), then the Applicable Stock Price shall be equal to $0.10 (as
adjusted for stock splits, recapitalization, combinations and similar
transactions).


To the extent that the form of consideration received by MTDC upon such exercise
is cash, then MTDC shall receive an amount equal to the Aggregate Consideration
Amount within 30 days of the date on which the Existing Shareholder receives the
put option exercise notice.


 
 

--------------------------------------------------------------------------------

 
The parties hereto agree and confirm that the foregoing put options, together
with the put option agreements separately entered into directly between MTDC and
Alnoor Shivji (as founder of the Existing Shareholder), are the only put options
granted to MTDC with respect to its Series A or Series C RCPS shares and that
any and all other put agreements entered into by MTDC with the Existing
Shareholder and the Company are hereby terminated in their entirety, as any such
other put arrangements are rendered duplicative by the foregoing put
arrangements described herein.


The parties hereto further agree that the foregoing provisions do not affect any
of the rights of PMSB and, accordingly, that the terms of the Shareholders’
Agreement are hereby amended to the extent necessary to reflecting the foregoing
terms.  Except as expressly modified hereby, all terms, conditions and
provisions of the Shareholders’ Agreement and the Series C Put Agreement shall
continue in full force and effect.  In the event of any inconsistency or
conflict between the Shareholders’ Agreement, the Series C Put Agreement or any
other agreement between the parties hereto, on the one hand, and this letter
agreement, on the other hand, the terms, conditions and provisions of this
letter agreement shall govern and control.  This letter agreement shall be
construed in accordance with and governed by the laws of Malaysia (other than
paragraph 1(b) of this letter agreement, which shall be construed in accordance
with and governed by the laws of the State of California), and may be executed
in several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The parties
confirm that they have the requisite authority necessary to execute and deliver
this letter agreement. Any capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Shareholders’ Agreement and the
Series C Put Agreement, as applicable.


Please confirm your agreement regarding the foregoing by countersigning this
letter below.


Sincerely,


Signed for and on behalf of WaferGen Bio-systems, Inc (WGBS.OB) in the presence
of:
         
  /s/ Surava Shivji
 
  /s/ Alnoor Shivji
Witness
 
Signatory
Name: Surava Shivji
 
Name: Alnoor Shivji
NRIC No:
 
Designation: Chairman
   
NRIC No:

 
Signed for and on behalf of WaferGen Biosystems (M) Sdn Bhd (formerly known as
Global Dupleks Sdn Bhd) (Company No 795066-H) in the presence of:
         
  /s/ Surava Shivji
 
  /s/ Alnoor Shivji
Witness
 
Signatory
Name: Surava Shivji
 
Name: Alnoor Shivji
NRIC No:
 
Designation: Chairman
   
NRIC No:



Acknowledged and Agreed as of
December 9, 2011:


Signed for and on behalf of Malaysian Technology Development Corporation Sdn Bhd
(Company No 235796-U) in the presence of:
         
  /s/ Megawati Binti Jamil
 
  /s/ Norhalim Yunus
Witness
 
Signatory
Name: Megawati Binti Jamil
 
Name: Norhalim Yunus
NRIC No:
 
Designation: Chief Executive Officer
   
NRIC No:



 
 

--------------------------------------------------------------------------------

 